848 F.2d 190
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Erich O. FREIWALD, Petitioner-Appellant,v.Dale FOLTZ, Respondent-Appellee.
No. 87-1491.
United States Court of Appeals, Sixth Circuit.
May 2, 1988.

Before MERRITT and CORNELIA G. KENNEDY, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner filed this petition for habeas corpus relief under 28 U.S.C. Sec. 2254 contesting the constitutionality of Michigan convictions for armed robbery, criminal sexual conduct and felony firearm possession.  The district court ultimately denied the petition and this appeal followed.  On appeal the parties have briefed the issues, petitioner proceeding pro se.


3
Upon consideration we affirm for the reasons set forth in the district court's memorandum opinion of April 17, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.